GLARE, District Judge.
In this case, after due consideration of the case as it comes up on exceptions to the report of the special master, as well as the like consideration of the entire record of the case, I conclude that the exceptions to the discharge are not sustained by the evidence, as these objections proceed upon the ground of fraudulent concealment or fraudulently withholding parts of the bankrupt's property from his schedule, and making a false affidavit thereto. The burden is upon the creditor objecting, to sustain the charges made in that respect. These charges are of a character and reflect upon the bankrupt so seriously that they ought to be sustained certainly by somewhat cogent evidence, although a fair preponderance of the evidence would be sufficient. I conclude that the evidence relied on to sustain the charges is not sufficient, and the objections to the discharge are overruled, the report of the special master confirmed, and the discharge of the bankrupt allowed.